Citation Nr: 0621486	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to an increased evaluation for Morton's 
neuroma of the left foot, currently evaluated as 10 percent 
disabling, including entitlement to a separate compensable 
rating for a painful scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to October 
1987 and from August 1990 to December 1990.  She also had 
periods of service in the United States Army Reserves.  This 
matter comes to the Board of Veterans' Appeals (BVA or Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a lumbar 
spine disorder and for a gastrointestinal disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's Morton's neuroma of the left foot is 
manifested by complaints of pain, with normal range of motion 
of the foot, and degenerative arthritis noted on X-rays, and 
is productive of no more than moderate functional impairment.  

2.   The veteran's scar of the left foot is painful on 
palpation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for Morton's neuroma of the left foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5284 (2005).  

2.  The criteria for a separate ten percent rating for a scar 
of the left foot have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.14-4.14, 4.118, Diagnostic Code 7804.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in May 2002  While this notice does not 
provide any information concerning the effective date that 
could be assigned should an increased evaluation be assigned, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the veteran 
will have an opportunity to expressed disagreement with any 
effective date assigned by the RO by virtue of this decision.  
Therefore, veteran is not prejudiced by the failure to 
provide her that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claim.  The veteran and 
her representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.  

The veteran essentially contends that the current evaluation 
assigned for her left foot disability does not accurately 
reflect the severity of that disability.  Disability ratings 
are determined by evaluating the extent to which a veteran's 
service connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.  

The veteran's left foot disability is rated as 10 percent 
disabling under Diagnostic Codes 5279-5284.  Under Diagnostic 
Code 5279, for metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral, a 10 percent evaluation is the 
highest schedular rating the veteran can receive.  Diagnostic 
Code 5284 addresses other foot injuries.  In order to assign 
a rating beyond 10 percent under Diagnostic Code 5284, 
moderately severe impairment must be shown.  The words 
"severe" and "moderate" are not defined in the VA Schedule 
for Rating Disabilities.  Rather it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.

Although the veteran's left foot disability can be evaluated 
under either Diagnostic Code 5284 or Diagnostic Code 5279, 
the veteran cannot receive separate ratings under these 
Diagnostic Codes.  See 38 C.F.R. § 4.25, Esteban v. Brown, 6 
Vet. App. 259 (1994).  The evaluation of the veteran's 
disability under Diagnostic Codes 5279 and 5284 is based on 
the same symptomatology of tenderness under the 2nd 
metatarsal head.  Thus, separate ratings are not allowed as a 
matter of law.  

The evidence shows that the veteran has complained of foot 
symptoms that include pain when walking and at night when she 
is sleeping, as noted on VA examination in August 2002.  She 
has received a number of treatments for complaints of foot 
pain on VA outpatient treatment noted in 2000.  However, 
there is insufficient evidence of left foot impairment to 
warrant the conclusion that her left foot symptoms are 
productive of moderately severe impairment.  For example, 
range of motion is noted to be normal, and there is no 
showing in the record of impaired gait or abnormal sensory or 
and motor findings.  See e.g., September 2000 VA outpatient 
treatment record showing sensation intact, and the veteran 
able to walk on the right foot; October 2000 VA outpatient 
treatment record showing sensation intact and no edema; and 
August 2002 VA podiatry examination report showing neurologic 
findings grossly intact, and normal range of motion.  
Furthermore, although the veteran was fitted with a cast in 
2000 and a sprain walker was dispensed, this was temporary, 
as there is no medical evidence indicating that she is 
currently using a cast or any devices for assistance.  The 
August 2002 VA examiner noted that in the future the veteran 
could require prosthetic help and surgical intervention.  As 
such, the Board finds that the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5284 have not been 
met and that impairment is no more than moderate.  

A higher evaluation is not warranted under any other 
potentially applicable Diagnostic Code.  The Board has 
examined all other Diagnostic Codes pertinent to disabilities 
of the foot.  Claw foot, hammertoe, and malunion or nonunion 
of tarsal or metatarsal bones, have not been demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5282, 5283.  The 
veteran does not have a diagnosis of pes planus; therefore, 
Diagnostic Code 5276 is not for application.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  Weak foot, hallux valgus, and 
hallux rigidus have not been demonstrated and therefore 
Diagnostic Codes 5277, 5280, and 5281 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5280, 
5281.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Code(s) for the specific joint(s) 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Here, motion has been noted to be normal even 
though there is pain on inversion and eversion of the 
metatarsophalangeal joint of the left foot.  

Functional loss due to pain is contemplated in the schedular 
criteria; hence, pain alone cannot provide a basis for a 
higher evaluation.  Further, the Board finds that the 10 
percent rating assigned adequately compensates the veteran 
for any functional loss due to such pain. There is no 
evidence of such symptoms as atrophy, laxity, incoordination 
or other neurological impairment, and the Board concludes 
that there is insufficient evidence of functional loss due to 
left foot pathology to support a conclusion that a rating 
above 10 percent is warranted even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  

The Board notes, however, that additional disability 
evaluations can be assigned for scars.  See, Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005) (the 
amended rating criteria for scars, effective from August 30, 
2002).

The rating criteria for scars changed on August 30, 2002 
during the course of this appeal.  Both criteria may be 
considered in this claim; however the revised criteria are 
effective from the effective date only and are not 
retroactive.  Pursuant to the former criteria, under 
Diagnostic Code 7804, a ten percent rating can be assigned 
for tender and painful scars.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective prior to August 30, 2002).  
Here, on VA examination on August 9, 2002, the examiner noted 
that the veteran had scar tissue on the dorsum of the left 
foot between the third and fourth metatarsal heads with pain 
elicited on palpation.  Thus, a separate rating under the 
former criteria for a tender and painful scar is warranted.  
The evidence since the revisions does not show that the 
scarring warrants a rating in excess of the 10 percent that 
is supported under the former criteria.  In addition, the 
scarring has not been shown to exceed 12 square inches, or to 
limit function, so an additional compensable rating per 
Diagnostic Codes 7801 or 7805 is not warranted. See, 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (effective August 
30, 2002).  

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An evaluation in excess of 10 percent for Morton's neuroma of 
the left foot is denied.  

Subject to the provisions governing the payment of monetary 
benefits, a 10 percent evaluation for a scar of the left foot 
is granted.


REMAND

The veteran seeks service connection for a back disorder and 
for a gastrointestinal disorder, to include a duodenal ulcer.  
The veteran's claims file has been rebuilt and some records 
are apparently unavailable.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).   

Active service includes active duty in the Armed Forces, 
periods of "active duty for training" (ACDUTRA) where the 
veteran was disabled from a disease or injury that was 
incurred in or aggravated in the line of duty, and periods of 
"inactive duty training" (INACDUTRA) where the veteran was 
disabled from an injury incurred or aggravated in the line of 
duty. 38 U.S.C.A. § 101 (21), (22), (23), (24), (West 2002).  
The RO does not appear to have obtained any information 
regarding the dates that the veteran performed periods of 
service which were ACDUTRA or INACDUTRA.  Confirmation of the 
exact dates of ACDUTRA and INACDUTRA is necessary to 
determine if appellant had a disease or injury that occurred 
during ACDUTRA, or an injury that occurred during INACDUTRA.  

The veteran claims that she was treated in service for a back 
injury, and reported in her Notice of Disagreement in April 
2003 that records of treatment for her back during service 
were located at the Walter Reed Army Medical Center.  A 
search for these records does not appear to have been 
undertaken.  The record shows that in 1993, the veteran was 
treated for lumbar strain.  VA examination report dated in 
October 2002 shows that the CT scan of the veteran's back 
indicated canal stenosis at L4-L5, L5-S1 and disc herniation 
at L5-S1.  

The veteran also reports that she was treated during service 
for gastrointestinal complaints.  In October 1988, she was 
treated for stomach pains, and rule out PUD was assessed.  
Also in 1993, she was noted to be taking Zantac for ulcers.  
VA outpatient treatment records show a finding of 
gastroenteritis in August 1999, and of PUD in December 1999.  
The representative has requested in his April 2006 statement 
that a nexus opinion be obtained as part of VA's duty to 
assist.  

If the veteran is still active in the Army Reserves, then (as 
outlined in M21-1, Part III, Chapter 4.01) her service 
medical records should be held by the personnel office of her 
Service Reserve Unit.  If the veteran has completed her 
Reserves obligation, then the National Personnel Records 
Center (NPRC) should have her records.  However (as noted in 
M21-1, Part III, Chapter 4.01(h)(1)), VA's Records Management 
Center (RMC) might also have copies of the service medical 
records.

Therefore, to ensure that all service medical records have 
been properly sought, including records of treatment at 
Walter Reed Army Medical Center, on remand, the AMC should 
follow the development for service medical records as 
outlined in M21-1, Part III, Chapter 4 and complete all 
logical follow-up development therewith (including possibly 
contacting the veteran's Service Reserve Unit, the NPRC, 
and/or the RMC).  If any service medical records are not 
obtained, the AMC should advise the veteran about alternate 
sources of evidence.  See M21-1, Part III, Chapter 4.25. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should obtain verification of 
all the specific dates and type of the 
veteran's periods of service (including 
in the Army Reserves), including periods 
of ACDUTRA and INACDUTRA.  

2.  The RO should ensure that the M21-1 
procedures for seeking service medical 
records of individuals who have had or 
currently have service in the Army 
Reserves are followed.  See M21-1, Part 
III, Chapter 4.01.  A specific request 
should be made for records pertaining to 
the veteran from Walter Reed Army Medical 
Center.  

3.  If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO should inform 
the veteran that VA will proceed to 
decide her appeal without these records 
unless she is able to submit them.  The 
RO should allow an appropriate period of 
time within which to respond.

4.  The veteran should be afforded an 
examination(s) to ascertain the nature 
and etiology of any gastrointestinal and 
lumbar spine disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
accomplished.  The examiner(s) is/are 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed 
gastrointestinal and lumbar spine 
disorders are causally or etiologically 
related to symptomatology shown in 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).   No action is required of the 
veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


